El Juez Asociado SeñOR Fbanco Soto,
emitió la opinión del tribunal.
Los acusados Nemesio Seda- y Juan Font, que compo-ponen la firma “Seda y Font,” fueron denunciados ante la Corte Municipal de Ponce por infracción de la sección 2 de la ley No. 13 de abril 12, 1917 (Leyes de 1917 (1), p. 129), “Para reglamentar el peso de los bollos de pan, etc.,” por-que en cierta fecha exhibían, ofrecían para la venta y ven-dían, por medio de sn empleado vendedor Víctor Gutiérrez, un número de bollos de pan faltos de peso.
La corte inferior, en grado de apelación, dictó la siguiente sentencia:
“La corte oída la prueba de cargo en este caso, sin que el acu-sado hubiera practicado prueba alguna, resolvió, declarar y declaró *208culpable al acusado y le condenó a pagar cinco dollars de multa o en defecto de su pago a sufrir cinco días de cárcel sin costas.”
De la lectura de esta sentencia salta a la vista su nulidad. Ella declara culpable “al acusado.” No se denuncia a la firma “Seda y Pont” ni podía hacerse tal denuncia contra la entidad social. Quizá esta ha sido la equivocación de la corte en ese particular al referirse en singular “al acusado,” por más que de dicha denuncia aparece claramente que ella está dirigida individualmente contra sus dos socios, designándose por sus nombres. Y si esto es así, no puede saberse cuál de ellos ha sido declarado ' culpable, ya que no se dice el nombre del acusado a quien se le impone la pena.
Existe además otro defecto en la sentencia y es la falta de determinarse el delito por el cual se declara culpable, al acusado. La jurisprudencia es clara en este punto. Tal omisión hace nula la sentencia. En el caso de El Pueblo v. Fernández, 19 D.P.R. 114, se declaró nula una sentencia por no especificarse el delito en la misma y en su apoyo se cita también el caso de El Pueblo v. Campos, 17 D.P.R. 1190.
No hemos creído necesario insistir en la alegación de los apelantes de que la denuncia es insuficiente, pues esta contención se resuelve por el caso de El Pueblo v. Barquet, 17 D.P.R. 1033, en que la acusación era semejante y se de-claró suficiente. Véase asimismo El Pueblo v. Barquet, 19 D.P.R. 792.
Por las razones expuestas, siendo nula la sentencia que dictó la corte inferior, se revoca la misma y se absuelve a los acusados.